Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action is responsive to claims filed on 02/17/2021.
Claims 2-10 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
03/19/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the claimed invention was patented or described in a printed publication in this or a foreign country, or in public use, on sale in this country more than one year prior to the date of application for patent in the united states.


Claim(s) 2-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hooven (US 5, 383, 880).
Regarding claim 2, Hooven discloses a stapling system (Figs. 1-2), comprising: 
a housing (40); 
a shaft (41) extending from said housing (40); 
an end effector (42) comprising a first jaw (74, staple cartridge portion) and a second jaw (75, anvil portion), wherein said first jaw (74) is rotatable relative to said second jaw (75; Col 5 lines 38-41), and wherein said end effector (42) further comprises a staple cartridge including staples removably stored therein (Col 6 lines 3-9); 
a firing system (Figs. 3 and 6-8) including a firing member (86, 83 and/or 82) movable through a staple firing stroke between a beginning position (Fig. 6) and an end position (Fig. 8, see also Col 6 lines 35-40); and 
a remote computer console (31, 32, and/or 202 see Figs. 1 & 18) including a viewing screen (32 and/or 202), wherein data (Note; examiner interprets this data, to be any form of information related to the firing stroke) regarding the progress of the staple firing stroke between said beginning position (Fig. 6 show beginning position of 86, 82, 83) and said end position (Fig. 8) is output to said remote computer console (Note; Hooven teaches that information such as current input, power output, voltage and other parameters may be monitored by the controller for manipulation, display, and use in a suitable manner (emphasis added, see Col 5 lines 4-7…See also Col 6 lines 55-63, Col 8 lines 50-68 and col 9 lines 1-15).
	Additionally, it is noted that the motor controls the movement of the firing members as they move through a firing stroke. Therefore, the controlling of the motor, controls the progress of the firing stroke. Thus, by detecting, manipulating and displaying the data of motor characteristics (e.g. force, power etc.), the progress of the firing stroke can be detected and outputted to the display unit (32).

Regarding claim 3, further comprising a closing system (via Motor 45 that actuates the drive shaft i.e. shaft 47, shaft 61, and rod 71…See Fig. 3) including a closure member (78) movable through a closure stroke (i.e. proximal and distal movement of pin 78, see Fig. 8) to move said first jaw (74) into a closed position (Fig. 9), wherein data regarding the closure stroke (this data is collected from the motor which is responsible for actuating the closure stroke) is output to said remote computer console ( 32 and/or 202) (Col 5 lines 1-7, Col 5 lines 45-68, and Col 8 lines 50-68 to Col 9 lines 1-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooven (US 5, 383, 880,) in view of Whitman et al. (US 20040094597).
Regarding claim 4, Hooven teaches essentially the claimed limitation according to claim 2 including the closure stroke (i.e. proximal and distal movement of pin 78 via motor 45, see Fig. 8) and the firing stroke (i.e. proximal and distal movement of 86, 83 and/or 82 via motor 45) (See also rejection above).
However Hooven is silent regarding wherein the closure stroke and the firing stroke are actuatable independently which affords the clinician operating said stapling 
Whitman in a related invention teaches wherein the closure stroke and the firing stroke are actuatable independently which then affords the clinician operating said stapling system an opportunity to re-open said first jaw before proceeding onto the staple firing stroke (The first driver (88) via (94, and motor 96) is responsible for the clamping of the jaws while the second driver (98) via (102, and motor 100) is responsible for the driving of the wedge and firing member See [0036]-[0037]).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the teachings of Hooven by incorporating the teachings of Whitman by providing a closure stroke and a firing stroke that are actuatable independently, in order to increase the functionality and versatility of the staple instrument during use.

Regarding claim 5, wherein the firing member (86 of Hooven) comprises a first cam (83 of Hooven) configured to engage said first jaw (74, Fig. 9 of Hooven) and a second cam (82 of Hooven) configured to engage said second jaw (75 of Hooven) during the staple firing stroke (Fig. 9 of Hooven).

Claim 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooven (US 5, 383, 880,) and Whitman et al. (US 20040094597), in further view of Shelton (US 20060212069 A1).
Regarding claim 6, Hooven in view of Whitman teaches essentially the claimed limitation according to claim 4 including the transmitting of data to a console (col 5 lines 1-7 and Col 8 lines 50-68 to Col 9 lines 1-17 of Hooven).
However Hooven is silent regarding an articulation joint rotatably connecting said end effector to a shaft; and an articulation drive for articulating said end effector.
Shelton in a related invention teaches an articulation joint (30) rotatably connecting said end effector (121) to a shaft (18); and an articulation drive (via 28) for articulating said end effector (121) [0029], and including wherein data regarding the articulation of said end effector (via sensor) is collected [0012]. Note Hooven already teaches outputting sensor data to a remote computer console.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the teachings of Hooven in view of Whitman by incorporating the teachings of Shelton by providing a an articulation joint and drive to articulate an end effector, in order to permit the surgical stapling instrument to bend into any curved configuration suitable for performing an anastomosis on a patient and also allow for a desired sequence of events may be enforced that are dependent upon achieving a desired angle of articulation of the shaft and end effector [0012].
Regarding claim 7, wherein said staple cartridge is replaceable (Col 6 lines 3-5 of Hooven), and wherein data regarding the presence of said staple cartridge in said end effector is output to said remote computer console (Col 6 lines 63-68 to Col 7 lines 1-2 and Col 9 lines 1-17 of Hooven).
Regarding claim 8, wherein said staple cartridge comprises a sled (86) movable from a proximal unfired position to a distal fired position during the staple firing stroke 
Regarding claim 9, further comprising a communications link (205 of Hooven) between said housing and said remote computer console (Fig. 1 and 18 of Hooven).

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooven (US 5, 383, 880,), Whitman et al. (US 20040094597) and Shelton (US 20060212069 A1), and in further view of Maloney (US 6075441 A).
Regarding claim 10, Hooven as modified above teaches essentially the claimed limitation according to claim 9 including the communication link (See Figs 1 and 18 of Hooven).
However Hooven is silent regarding said communications link comprises a parallel data communications link.
Maloney in a related invention teaches a communications link (72) comprises a parallel data communications link (Col 10 lines 48-55).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the teachings of Hooven as modified by incorporating the teachings of Maloney by providing a parallel data communications link, in order to permit faster transmission of data.

Response to Arguments
14.	Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
Regarding claim 2, applicant argues that The Hooven does not disclose the position of the firing member can be sensed between the beginning position and end position.
	However, the examiner takes the position that the claim language does not require “sensing the position” of the firing member but rather the claim language requires outputting a data regarding the progress of the staple firing stroke, which could be any piece of information (which can be derived from the motor responsible for the firing stroke) related to the staple firing stroke as explained in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731

/ANNA K KINSAUL/           Supervisory Patent Examiner, Art Unit 3731